 In the Matter of CONSOLIDATED PAPER COMPANYandCONSOLIDATEDPAPER WORKERS' LOCAL INDUSTRIAL UNION, #902, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1701.-Decided March5, 1940Paper Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees:Company refuses to recognize eitherof rival unions until certified by the Board-UnitAppropriate for CollectiveBargaining:all employees at Aurora,Illinois,plant, except those on Company'spay roll under the headings,"Supervision,""Office," "Inspectors,"and "TruckDrivers" ; Company's contention for a five-plant unit not sustained.ElectionOrderedMr. Charles F. McErlean,for the Board.Mr. John Meloaat,ofMonroe, Mich., andMr. Altor G. Bale,ofAurora, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., andMr. Albert Krzywonos,of Joliet, Ill., for the Union.Mr. John Chivari,of Aurora, Ill., for the Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 11, 1939, Consolidated Paper Workers' Local IndustrialUnion, #902, Affiliated with the Congress of Industrial Organiza-tions, herein called the Union, filed with the Regional Director forthe Thirteenth Region (Chicago, Illinois) a petition, and on January16, 1940, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of Con-solidated Paper Company, Aurora, Illinois, and Monroe, Michigan,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On January13, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized the Regional21 N. L. R. B., No. 20.125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 16, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion, and Independent Paper Workers' Organization, herein calledthe Independent, an unaffiliated labor organization claiming to rep-resent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held on January 25, 1940, at Aurora, Illi-nois, before Henry W. Schmidt, the Trial Examiner duly designatedby the Board.The Board and the Independent were represented bycounsel, the Union by its officials, and the Company by its officials.All parties participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the com-mencement of the hearing the Company requested that the Boardtake judicial notice of the entire record in Case No. R-1686, a rep-resentation proceeding concerning other plants of the Company inMichigan, in which hearing had been held in Detroit, Michigan, onJanuary 18, 1940.1No objections were made, it being stated thatthis request did not include incorporation of the record in Case No.R-1686 into the record in the present proceeding.At the hearingthe Union moved to amend its petition dated January 16, 1940, inrespect to the description of the appropriate bargaining unit.TheTrial Examiner did not rule on this-motion.The motion is herebygranted.During the course of the hearing the Trial Examiner madeseveral rulings on the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board make the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYConsolidated Paper Company is a Michigan corporation, having itsprincipal office and place of business in Monroe, Michigan. TheCompany is engaged in the manufacture of paperboard products,such as bookbinding board, corrugated cases, folding paper boxes,and folding boxboard.The Company has five plants. Three plantsare situated in Monroe, Michigan, within the radius of a mile : NorthDivision Plant with 750 employees, South Division Plant with 723employees, and Plant No. 1 with 122 employees.At River Rouge,Michigan, 31 miles from Monroe, is Plant No. 10, with 171 employees ;i SeeMatter of Consolidated Paper CompanyandLocal Industrial Union,Locals1001and 1000(C. 1.O.), 21 N. L. R.B. 116, decidedthis day. CONSOLIDATED PAPER COMPANY127and at Aurora, Illinois, 300 miles from Monroe, Michigan, is PlantNo. 2, with 149 employees. In its petition the Union claims to repre-sent the employees at the Aurora plant.The principal product of the Company at its Aurora plant is bind-ing-board used in the book industry.For the year ending June 30,1939, the Company used 22,542 tons of raw materials, consisting ofwaste paper, carbon black, alum, and coal, at the Aurora plant.Ofthis tonnage 76 tons were shipped to the Aurora plant from pointsoutside Illinois.During the same period the Company shipped 7,466tons of binding-boards and allied products from the Aurora plant,2,814 tons of which were sent to points outside Illinois, amounting to38 per cent of the total products.The Company maintains sales offices at New York City; Chicago,Illinois;Buffalo,New York; Kansas City, Missouri; Cleveland,Ohio;Boston,Massachusetts;Pittsburgh,Pennsylvania;Detroit,Michigan ; and Toledo, Ohio.H. THE ORGANIZATIONS INVOLVED.The Consolidated Paper Workers' Local Industrial Union, #902, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees of the Companyat the Aurora plant.Independent Paper Workers' Organization is an unaffiliated labororganization.It admits to membership employees at the Auroraplant.III.THE QUESTION CONCERNING REPRESENTATIONAbout September 29, 1939, the Union requested the Company tobargain with it as the exclusive bargaining representative of the pro-duction and maintenance employees at the Aurora plant.The In-dependent also requested the Company to bargain with it as therepresentative of the employees at the Aurora plant.Both claimedto represent a majority of employees at that plant.The Companytakes the position that it will recognize the bargaining representativescertified by the Board.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen in connection with the operations of the Company, describedin Section I above, has a close, intimate, and substantial relation to 128DECISIONS OF NATIONALLABOR RELATIONS BOARDtrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Union and the Independent stipulated that a unit appropriatefor collective bargaining consists of all employees of the Company atthe Aurora plant except those listed on the Company's pay roll underthe headings, "Supervision," "Office," "Inspectors," and "TruckDrivers."The Company does not disagree as to the description ofemployees in the above stipulation, but contends that such employeesat all its five plants constitute a single bargaining unit.In support of a unit limited to the employees of the Aurora plantit appears that such plant is 300 miles from the nearest Michiganplant of the Company.The distance gives no opportunity for in-termingling with employees of other plants.The Aurora plant com-pletes its own product and is the only plant that produces binder-board.It receives its raw materials directly from the sellers andships its finished products from the plant directly to the purchasers orthe consumers.It could function independently as an entirely sep-arate plant if a purchasing and bookkeeping department wereinstalled.In support of the Company's contention it appears that all plantsare under one general management.A group-insurance policy coversthe employees at all the plants.The pay rolls, billing and sales,general supervision, and the majority of the purchasing for all theplants is handled at Monroe, Michigan.The custom of transferringmen during slack seasons from the smaller Michigan plants to thelargerMichigan plants has been developed under a single laborpolicy, and the Company questions the desirability of the continu-ance of that practice if only the smaller plants are unionized.How-ever, there is no transfer of employees from the Aurora plant to theMichigan plants, and transfers from the latter plants to the Auroraplant are rare.Although the paper products of the several plantsdiffer, they are capable of making the same product. It appears thatcomparable conditions of labor and wages and hours prevail in theseveral plants.Only the three small plants of the Company are organized.Thetwo large plants in Monroe, at which most of the Company's em-ployees work, are unorganized.The employees at the two smallMichigan plants are organized by another C. I. O. affiliate.2Givingdue weight to the Company's suggestions, we see no reason to deny to2 SeeMatter of ConsolidatedPaper CompanyandLocal Industrial Union, Locals 1001and 1006 (C. 10 ), decided this day, 21 N L R. B 116 CONSOLIDATED PAPER COMPANY129employees of this small plant at Aurora the right tobargain collec-tively through representatives of their own choosing, although underother circumstances a unit comprising all five plants might not bedeemed inappropriate.We find that all employees of the Company at the Aurora plantexcept those listed on the Company's pay roll under the headings,"Supervision," "Office," "Inspectors," and "Truck Drivers," constitute`a unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company at the Auroraplant the full benefits of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union and Independent stipulated that the question concerningrepresentation should be resolved by an election by secret ballot.Wefind that an election by secret ballot is necessary to resolve the ques-tion concerning representation and shall direct the holding of such anelection.The Union and Independent stipulated that those eligibleto vote in the election should be the employees in the appropriate unitwhose names appear on Board Exhibits 8-A, 8-B, 8-C, and 8-D, theCompany's pay roll of January 14, 1940, for the Aurora plant.Wewill direct that those eligible to vote in the elections shall be the em-ployees described in the above stipulation, including employees whohave been hired on a permanent basis between January 25, 1940, thedate of the hearing, and the date of this Direction and excluding em-ployees who since January 25, 1940, have quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OP LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Consolidated Paper Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees of the Company at the Aurora plant except thoselisted on the Company's pay roll under the headings, "Supervision,""Office," "Inspectors," and "Truck Drivers," constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in theNationalLabor Relations Board by Section9 (c) ofthe National Labor Re- 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Act, and pursuant to Article III, Section 8, of National La-bor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,with Consolidated Paper Company, Monroe, Michigan, and Aurora,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all em-ployees of Consolidated Paper Company at its Aurora plant whosenames appear on Board Exhibits 8-A, 8-B, 8-C, and 8-D, the Com-pany's pay roll of January 14, 1940, for the Aurora plant, includingemployees who have been hired on a permanent basis between Janu-ary 25, 1940, the date of the hearing, and the date of this Direction,but excluding those whose names appear under the headings, "Super-vision," "Office," "Inspectors," and "Truck Drivers," and those whosince January 25, 1940, have quit or been discharged for cause, todetermine whether said employees desire to be represented by Con-solidated PaperWorkers' Local Industrial Union, #902, Affiliatedwith the Congress of Industrial Organizations, or by IndependentPaper Workers' Organization, for the purposes of collective bargain-ing, or by neither.